Citation Nr: 1001624	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-29 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to additional Dependents' Educational Assistance 
under Chapter 35 of the United States Code.  


REPRESENTATION

Appellant represented by:	L.J.O., the appellant's mother


WITNESS AT HEARING ON APPEAL

The appellant's representative



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 administrative decision in 
which a Regional Office (RO) of the Department of Veterans 
Affairs (VA) found the appellant, the child of two Veterans, 
was not eligible for concurrent Dependents' Educational 
Assistance under Chapter 35.  In November 2004, the 
appellant's mother, who is a Veteran, testified on his behalf 
before the undersigned Veteran's Law Judge.  A transcript of 
that hearing is of record.  


FINDING OF FACT

There is currently no justiciable case or controversy for 
consideration by the Board as to the issue of the appellant's 
entitlement to additional Dependents' Educational Assistance 
under Chapter 35 of the United States Code.


CONCLUSION OF LAW

The appeal as to the issue of the appellant's entitlement to 
additional Dependents' Educational Assistance under Chapter 
35 of the United States Code must be dismissed.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is the son of two permanently and totally 
disabled Veterans.  VA granted Dependents' Educational 
Assistance benefits on the basis of the service of the 
appellant's father.  The appellant appealed the denial of 
entitlement to Dependents' Educational Assistance benefits on 
the basis of the service of his mother. 

In a June 2005 decision, the Board denied the appeal.  That 
decision was based on the clear application of VAOPGCPREC 1-
2002, a precedential opinion issued by VA's Office of General 
Counsel.  VAOPGCPREC 1-2002 held as follows:  "Chapter 35 
educational assistance allowance may not be paid concurrently 
to a child by reason of the P&T [permanent and total] 
service-connected disability of more than one parent."  The 
Board is bound in its decisions by precedent opinions of VA's 
chief legal officer.  38 U.S.C.A. § 7104(c).  

Therefore, as noted by the Court in the decision below, the 
Board was required to follow VAOPGCPREC 1-2002 when it issued 
the June 2005 decision. 

The appellant appealed the Board decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  

While the Board was required to adhere to VAOPGPREC 1-2002, 
the Court was not.  In an October 2008 decision, the Court 
rejected VAOPGPREC 1-2002, reversed the June 2005 Board 
decision which was based on VAOPGPREC 1-2002, and remanded 
the matter for the Board to grant Dependents' Educational 
Assistance benefits on the basis that the appellant is an 
eligible person under his mother's permanent and total 
service-connected disability, as of the original date such 
assistance was requested.  (citation omitted).  

A document dated in October 2009 is of record in which the 
appellant states as follows:  

The United States Court of Veterans 
Claims issued a decision on this case 
October 8, 2008 and remanded the case to 
the Board of Veteran's Appeals for 
readjudication and issuance of a new 
decision.  The Board issued a new 
decision in February, 2009 and the case 
is now closed.  No further action is 
indicated.  

Although the Board did not issue a decision in February 2009, 
of record is a letter announcing an administrative decision 
issued by the VA's Regional Processing Office in Buffalo, New 
York, dated in April 2009, addressed to the appellant, and 
signed by a VA Education Officer.  The letter states that VA 
has awarded the appellant education benefits per the Court 
decision which was previously submitted.  

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. §§ 511(a), 7104 (West 2002).

All questions in a matter which, under 38 U.S.C.A. §§ 511(a), 
are subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary.  38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.101(a).  Jurisdiction of the Board is 
set out by statute at U.S.C.A. § 7104(a) and implemented by 
regulation at 38 C.F.R. § 20.101(a).  These provisions 
provide that final decisions on such appeals shall be made by 
the Board.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101(a).  A 
principal function of the Board is to make determinations as 
to appellate jurisdiction.  38 C.F.R. § 19.4.  This includes 
the authority to address questions pertaining to its own 
jurisdictional authority to review a particular case.  38 
C.F.R. §§  20.101(d).  

Based on the April 2009 administrative decision and the 
appellant's October 2009 statement, the Board finds that 
there is no remaining question of fact or law before the 
Board with regard to the issue listed on the title page.  
Stated another way, there is no case or controversy remaining 
with regard to that issue (the RO has granted the benefit 
requested).  As such, the Board has no jurisdiction to 
address the merits of that issue that has been granted and, 
therefore, the appeal must be dismissed.  

ORDER

The appeal is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


